ORDER
PER CURIAM.
On consideration of the certified order of the Court of Appeals of Maryland indefinitely suspending respondent from the practice of law in .that jurisdiction, see Attorney Grievance Com’n of Maryland v. Strachan, 446 Md. 457, 132 A.3d 291 (2016), this court’s June 3, 2016, order directing respondent to show cause why the functionally-equivalent discipline of an indefinite suspension should not be imposed with reinstatement subject to a showing of fitness and with the right to seek reinstatement after five years or reinstatement by the state of Maryland, the statement of Disciplinary Counsel regarding reciprocal discipline, and it appearing that respondent failed to file a response to the court’s show cause order but did file her , affidavit as required by D.C. Bar R. XI, § 14(g) on July 5, 2016, it is
ORDERED that Laura Hawkins Stra-chan is hereby indefinitely suspended with reinstatement conditioned on a showing of fitness, nunc pro tunc to July 5, 2016. Respondent may file for reinstatement after five years or after she is reinstated to practice law in the state of Maryland, whichever occurs first. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).